        Case 1:18-cr-00879-SHS Document 336 Filed 09/13/21 Page 1 of 1



                                              STAMPUR   & ROTH
                                               ATTORNEYS AT LAW

W ILLIAM J . STAMPUR                                                            299 BROADWAY, SUITE 800
JAMES ROTH                                                                            NEW YORK, N .Y. 10007



                                                                                         (2 12) 619-4240
                                                                                       FAX (212) 6 19-6743




 September 10, 2021

ByECF
                                                       MEMO ENDORSED .

Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

          Re:        United States v. Cinthia Federo
                     18 Cr. 879 (SHS)

 Dear Judge Stein:

         My client, Cinthia Federo, requests a variance of her pretrial travel restrictions, which are
 presently limited to the Southern District of New York and the Eastern District of New York.
 Ms. Federo respectfully requests to travel to Stroudsburg, Pennsylvania on Saturday, September
 25 , 2021, to celebrate her family member's first birthday party. Ms. Federo will be staying the
 night at 752 Seneca Way, Stroudsburg, PA 18360, and returning Sunday, September 26, 2021.

           AUSA Daniel Nessim and U.S. Pretrial Officer Erin Cunningham consent to this request.



                                                                  Very truly yours,

                                                            w~9.sv~
                                                                  William J. Stampur

 cc:       AUSA Daniel Nessim
           USPTO Erin Cunningham
                           Request granted.
                           Dated: New York, New York
                                  September 13, 2021

 WS/Federo/Travel Rqst 9
